Citation Nr: 0506466	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for left lower 
extremity impairment, currently evaluated as 60 percent 
disabling, to include the issue of whether a rating in excess 
of 40 percent was warranted prior to March 2004.  

2.  Entitlement to an increased rating for right lower 
extremity impairment, currently evaluated as 60 percent 
disabling, to include the issue of whether a rating in excess 
of 40 percent was warranted prior to March 2004.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1974 and again from January 1975 to November 1992.  

This claim arises from a March 2001 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an evaluation in excess of 
40 percent for a left lower and a right lower extremity 
impairment.  In March 2002, the veteran filed a notice of 
disagreement (NOD).  In August 2003, a statement of the case 
(SOC) was issued.  A substantive appeal (VA Form 9) was 
received by VA in October 2003.  By rating decision of 
April 2004, the left lower extremity and right lower 
extremity conditions were both increased to 60 percent, 
effective March 2004.  The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim for an increased rating for 
left lower and right lower extremity is still in appellate 
status.  


FINDINGS OF FACT

1.  The veteran's left and right lower extremity impairments 
are not productive of complete paralysis of the sciatic 
nerve.  

2.  Severe incomplete paralysis of the sciatic nerve of the 
left and right lower extremity was shown from November 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
left lower and right lower extremity conditions have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.124a, Diagnostic Code 8520 (1997-2004).  

2.  The criteria for a 60 percent evaluation for left lower 
extremity impairment was met in November 2001.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40,.124a, Diagnostic Code 
8520 (2004).  

3.  The criteria for a 60 percent evaluation for right lower 
extremity impairment was met in November 2001.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40,.124a, Diagnostic Code 
8520 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased schedular rating.  Furthermore, the RO 
sent a letter to the veteran in June 2002, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the increased schedular rating.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While notice prior to initial adjudication did 
not occur here, content complying notice was eventually 
accomplished, together with proper subsequent VA process.  
The veteran was also provided an opportunity to testify at a 
hearing, which he declined.  In view of this, the veteran is 
not considered prejudiced by any defect in the timing of the 
VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's VA outpatient 
treatment records, and he underwent additional VA examination 
in connection with the claim.  The veteran has not identified 
any additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Increased Rating

The record in this case shows that in 1993, the veteran was 
service connected for a cervical spine disability evaluated 
as 100 percent disabling.  (This evaluation has remained in 
effect to the present.)  He was also service connected for a 
psychiatric disability, as well as for scarring on the neck 
and thorax.  Subsequent records revealed that the cervical 
spine disability also caused impairment of the upper and 
lower extremities.  In a March 1998 rating action, these 
impairments were service connected, with each lower extremity 
evaluated as 40 percent disabling, and each upper extremity 
evaluated as 20 percent disabling.  In September 1999, the 
veteran filed an informal claim for increased benefits, which 
in pertinent part, sought an increased evaluation for his 
lower extremity impairments.  That claim was initially 
denied, and it is from this denial that the current appeal 
arose.  Thereafter, in an April 2004 rating action, the 
evaluation of each lower extremity impairment was increased 
to 60 percent, effective from March 2004.  Thus, the Board 
must determine whether a rating in excess of 40 percent is 
warranted prior to March 2004, as well as whether a rating in 
excess of the current 60 percent is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran's lower extremity impairments are evaluated under 
Diagnostic Code 8520 for impairment of the sciatic nerve.  
Under this code, the highest rating (80 percent) is for 
complete paralysis of the sciatic nerve, where the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of the knee weakened or (very rarely 
lost).  A 60 percent rating is assigned for severe incomplete 
paralysis with marked muscular atrophy.  A 40 percent rating 
is assigned for moderately severe incomplete paralysis.  

The relevant evidence in this case includes outpatient 
treatment records dated between 2001 and 2003, and VA 
examination reports dated between 1999 and 2004.  The veteran 
underwent VA neurology examination in October 1999.  In the 
report of this examination it was noted the veteran's gait 
had become more unsteady, which had resulted in falls and 
fractures in the upper extremities.   

In September 2000, the veteran underwent another VA neurology 
examination.  The report of this examination revealed the 
veteran had limited use of his lower extremities, and a 
"very poor spastic gait."  He also had bilateral ataxia, 
paresthesias, dysesthesias, and severe spasm in both legs, 
but he was able to walk.  In addition, the veteran had 
diminished sensation to pin prick, light touch and vibration 
in his lower extremities, and weakness was characterized as 
4/5.  Diffuse muscle wasting was also observed.  

Outpatient treatment records dated in November 2001, revealed 
the veteran had severe spasticity of his legs which scissors 
as he walks.  He was unable to stand for more than 10 minutes 
in one position and could not walk more than 30 feet before 
his legs tightened up and he had to rest.  It was noted the 
veteran trips over things like rugs and improperly mowed 
grass.  Muscle strength in the lower extremities was 
described as 5/5, with increased tone.  

A peroneal somatosensory evoked response evaluation was 
conducted in January 2002, which showed a clearly impaired 
conduction of somatosensory information from the peroneal 
nerves to the somatosensory cortex.  Also in January 2002 
records, it was noted the veteran could ambulate with 
assistive devices (a single "loft strand crutch") a 
distance of 25 feet.  Records dated in May 2002, showed that 
the veteran's lower extremities were stiff and spastic, such 
that even with a crutch, his legs lock up in a scissors 
position while ambulating.  It was also recorded that if he 
did not use his crutch, he would fall to the ground 
uncontrollably.  Furthermore, the veteran reported that in 
the mornings, his legs are stretched out in a rigid leg 
spasticity, and if he assumes certain positions, his legs 
could tremble for hours.  The treating physician also 
commented that he could barely extend and flex the veteran's 
knees, and that the veteran had the most severe ankle clonus, 
he had ever seen.  He commented that the veteran had far more 
weakness in the legs than before, and that the veteran could 
"hardly walk at all."  

Records dated in July 2002 revealed the veteran used an 
electric scooter for long distance walking.  In October 2002, 
the veteran's gait was described as "definitely spastic" 
and that he dragged his left leg and circumducts it.  An 
October 2003 record reflects that the veteran was able to 
walk with crutches, but that many times of the year he is 
wheel chair bound.  Also in October 2003, it was noted the 
veteran was falling more frequently (fracturing a lumbar 
vertebrae in July 2003), because of weakness and severe 
stiffness of his legs.  Walking more than a few feet was 
nearly impossible due to hip numbness and knee pain.  His 
gait was describes as being an unsteady spastic gait, and 
that the veteran "circumducts right leg and thigh scissors 
inward when walking."  

The veteran underwent another VA neurology examination in 
March 2004, at which time his symptoms were noted to have 
worsened, and were constantly present.  The veteran was 
described as using a scooter for long distances and only able 
to walk a few short yards with Canadian canes.  Physical 
examination of the lower extremities revealed marked weakness 
and atrophy, as well as marked sensory loss.  The impression 
was severe cervical myelopathy and radiculopathy.  

The foregoing record does not reflect a disability picture 
that approximates what the rating schedule describes as 
complete paralysis of the sciatic nerve, since the veteran 
does apparently have some active movement possible of the 
muscles below the knee.  (He is able to walk very short 
distances.)  As such, the criteria for an 80 percent 
evaluation are not met.  It is the Board's view, however, 
that the criteria for a 60 percent rating have been met prior 
to March 2004, and more specifically, in November 2001.  

In this regard, it is true that marked muscular atrophy is 
not explicitly described in a record until March 2004.  At 
the same time, however, diffuse muscle wasting was already 
noted in September 2000.  The failure to mention marked 
atrophy prior to March 2004, does not necessary mean it was 
not present, and with the records beginning in November 2001 
describing severe spasticity of the legs, and an inability to 
stand more than 10 minutes or walk more than 30 feet, (a 
level of functioning that only deteriorated thereafter), it 
is the Board's view that this evidence satisfactorily 
reflects the presence of severe incomplete paralysis as to 
warrant a 60 percent evaluation, effective from November 
2001.  

Under the foregoing circumstances, the Board concludes that 
an evaluation in excess of 60 percent for each lower 
extremity is not warranted, but that the criteria for a 60 
percent evaluation for each lower extremity is warranted from 
November 2001, and to this extent, the appeal is granted.  


ORDER

Entitlement to a rating in excess of 60 percent for the left 
lower extremity impairment is denied.  

Entitlement to a 60 percent evaluation for the left lower 
extremity impairment, effective from November 2001 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Entitlement to a rating in excess of 60 percent for the right 
lower extremity impairment is denied.  




Entitlement to a 60 percent evaluation for the right lower 
extremity impairment, effective from November 2001 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


